Citation Nr: 0303795	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2001.  This matter was 
originally on appeal from an April 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.

By a November 2002 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine.  
As this is considered a full grant for this issue on appeal, 
this issue is no longer on appeal before the Board. 


FINDING OF FACT

The competent medical evidence of record does not show that a 
bilateral knee disorder is related to an incident of service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 2001 Remand, the RO contacted 
the National Personnel Records Center (NPRC) and requested 
any additional service medical records.  The NPRC responded 
that no additional medical records were available.  In 
correspondence dated in April 2001, the RO provided the 
veteran with notice of the Veteran's Claim Assistance Act of 
2000 (VCAA) and the division of responsibilities between VA 
and the veteran.  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
RO requested that the veteran provide the names and addresses 
of all health care providers, governmental and private, who 
had treated him for his bilateral knee disorder since his 
discharge from military service.  The RO also afforded the 
veteran a VA examination and obtained a medical opinion on 
the identity and etiology of the claimed bilateral knee 
disorder.  Lastly, the RO reviewed the veteran's claim, 
confirmed its prior denial, and issued a Supplemental 
Statement of the Case (SSOC) in November 2002.  By a letter 
dated in November 2002, the RO gave the veteran the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  The Board notes that the November 2002 
SSOC also provided the veteran with notice of the laws and 
regulations pertaining to the VCAA.  Based on the foregoing 
actions, the RO complied with the Remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The RO provided the veteran with a copy of the April 1999 
rating decision, June 1999 Statement of the Case (SOC), April 
2000 SSOC, and November 2002 SSOC.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  As indicated above, 
the RO afforded the veteran a VA examination.  The veteran 
identified no post-service treatment records.  Prior to the 
Board's Remand, the RO afforded the veteran a personal 
hearing in March 2000.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Moreover, VA has fully discharged its duty to notify the 
claimant of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.  

Testimony the veteran presented at the March 2000 RO hearing 
and statements submitted by the veteran and his wife, show 
that the veteran contends that he injured his knees while on 
board the U.S.S. Blue Ridge (LCC-19) during service.  The 
veteran claims that both of his knee caps were cracked and he 
received treatment at the ship's infirmary.  He relates that 
thereafter, he was more or less on light duty as he performed 
duties that he could handle.   He claims that he treated 
himself over the years with over the counter pain 
medications.  He apparently first saw a doctor for complaints 
of knee problems in 1976, but the doctor has since retired 
and all of his records are gone.  

Service medical records show that no defects associated with 
the knees were found at the veteran's induction examination 
in January 1973.  Service medical records contain records 
from the medical department of the U.S.S. Blue Ridge (LCC-
19), but none note a bilateral knee injury or treatment for 
knee problems.  The March 1975 separation examination report 
shows that the veteran's lower extremities were clinically 
evaluated as normal.  

There are no post-service treatment records.  The veteran 
contends that treatment records dated in 1976 are 
unavailable, but it is notable that there is also no 
documented current treatment of record.  The report on the 
most recent VA examination conducted in May 2002 notes a 
diagnosis of chronic bilateral knee pain.  The May 2002 VA 
examiner reported that x-rays of the knees taken in August 
1998 and at the current examination were normal.  An 
impression of the magnetic resonance imaging scan was areas 
of extensive degeneration with a questionable horizontal 
cleavage tear and multiple focal areas of thinning of the 
articular cartilage.  The examiner noted that in his opinion, 
there was a connection between the bilateral knee injury 
according to the veteran, and the problems with his knees.  
The examiner then subsequently noted that according to the 
claims file, there was no documentation on knee problems, so 
he could not give an opinion on the knee problems.  

It appears that while the examiner believes the problems 
associated with the veteran's knees are of traumatic origin, 
he is unable to relate these problems to service due to lack 
of any documentation on the bilateral knee injury and 
treatment.  
The Board finds that the medical evidence of record and lack 
thereof weighs heavily against the veteran's contention that 
his bilateral knee disorder is related to an incident of 
service.  Service connection for the claimed disorder must be 
denied on the basis of the current evidence.  38 C.F.R. 
3.303.  As the preponderance of the evidence is against the 
veteran's claim, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a bilateral knee disorder is denied.



	                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

